

116 S3699 IS: America Forward Act of 2020
U.S. Senate
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3699IN THE SENATE OF THE UNITED STATESMay 12, 2020Mr. Schatz (for himself, Ms. Harris, Mr. Booker, Mr. Bennet, and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish the America Forward Commission to create a strategy to re-open the economy, and for other purposes.1.Short titleThis Act may be cited as the America Forward Act of 2020.2.Sense of CongressIt is the sense of Congress that—(1)the coronavirus disease 2019 (referred to in this Act as COVID-19) pandemic is a public health and economic crisis;(2)most of the Nation and the economy are currently shut down to mitigate and prevent the spread of COVID-19;(3)the response to the pandemic and steps to reopen the United States should be based on public health and other expert guidelines;(4)to restore the full functioning of the Nation, an official advisory body to the Federal Government to provide external, expert guidance and real-time recommendations is necessary; and(5)such recommendations should be available to the public. 3.PurposeThe purpose of this Act is to establish an America Forward Commission to create a strategy to re-open the economy in light of the coronavirus disease pandemic.4.America Forward Commission(a)EstablishmentThere is established an independent commission to be known as the America Forward Commission (referred to in this Act as the Commission). (b)Membership(1)SelectionThe Comptroller General of the United States is authorized to enter into a contract with the National Academies of Science, Engineering, and Medicine to appoint the members of the Commission, in accordance with the requirements of this subsection.(2)Number of membersThe Commission shall consist of not less than 10 nor more than 15 members. (3)Qualifications(A)In generalThe Commission shall include—(i) not less than 1 expert in each of the fields of economics, transportation, medicine, and national security; and(ii)not less than 1 officer (which may include an elected official) or employee of a State or local government.(B)No Federal employeesNo employee of the Federal Government may serve on the Commission.(4)AppointmentThe appointments of the members of the Commission shall be made not later than 7 days after the date of enactment of this Act.(5)Period of appointmentA member of the Commission shall be appointed for the life of the Commission.(6)Chairperson and vice chairpersonThe Commission shall select a Chairperson and Vice Chairperson from among the members of the Commission.(7)VacanciesA vacancy in the Commission—(A)shall not affect the powers of the Commission; and (B)shall be filled in the same manner, and subject to all requirements, as described in this section. (c)Meetings(1)Initial meetingNot later than 14 days after the date of enactment of this Act, the Commission shall hold the first meeting of the Commission.(2)FrequencyThe Commission shall meet at the call of the Chairperson.5.Duties(a)In generalThe Commission shall—(1)examine the tools and techniques necessary to ensure that Federal, State, and local governments can diagnose, isolate, and mitigate the public health and economic impacts of the coronavirus, including seasonal reoccurrence;(2)evaluate information-sharing policies and practices for essential information between Federal, State, and local stakeholders;(3)develop recommendations for necessary medical supplies, personal protective equipment, and other materials; (4)evaluate proposals to strengthen the resilience of economic sectors and protect workers of the United States who are most vulnerable to disruption from viral pandemics; (5)advise on best practices for strengthening international trade, business, and tourism in a manner that reduces the risk of foreign traveler-related transmission of viral disease; and (6)perform other advisory and research activities as determined necessary by the Commission. (b)Findings and recommendationsOn a rolling basis as the Commission completes its findings or recommendations regarding any paragraph of subsection (a), the Commission shall—(1)submit such findings or recommendations to the White House Coronavirus Task Force and Congress; and (2)make such findings or recommendations available to the public. (c)Response by White HouseNot later than 7 days after receiving any findings or recommendations by the Commission under subsection (b), the White House Coronavirus Task Force shall—(1)respond, in writing, to the Commission’s recommendations or findings; and(2)make the Task Force's response publicly available through the internet website of the White House.(d)Transference of dutiesIf, before the termination of the Commission, the White House Co­ro­na­vi­rus Task Force ceases to be in existence—(1)any submissions to the Task Force required under subsection (b)(1) shall be made to the President; and (2)the President shall carry out the actions required under subsection (c).6.Powers of Commission(a)Information from Federal agencies(1)In generalThe Commission may secure directly from a Federal department or agency such information as the Commission considers necessary to carry out this Act.(2)Furnishing informationOn request of the Chairperson of the Commission, the head of the department or agency shall furnish the information to the Commission.(b)Postal
 servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.(c)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property. 7.Commission personnel matters(a)Compensation and travel expensesA member of the Commission shall not be compensated, but shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. (b)Administrative and operational supportThe Comptroller General of the United States is authorized to enter into a contract with the National Academies of Science, Engineering, and Medicine to provide administrative and operational support, including assistance in procuring meeting space, for the Commission.(c)StaffThe Commission may, without regard to the civil service laws (including regulations), appoint such personnel as may be necessary to enable the Commission to perform its duties. The annual rate of basic pay for an individual appointed under this subsection shall be comparable to the annual rate of basic pay for an employee who occupies a position within the General Schedule under subchapter III of chapter 53 of title 5, United States Code, and has a similar level of experience as that individual.(d)Detail of government employeesA Federal Government employee may, upon the request of the Commission, be detailed to the Commission without reimbursement in order to provide technical and operational support, and such detail shall be without interruption or loss of civil service status or privilege.(e)Procurement of
 temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.(f)Conflicts of interestNotwithstanding section 8(a), the Chairperson shall ensure that the interests and affiliations of members of the Commission conform with the conflict of interest statutes, regulations issued by the Director of Office of Government Ethics including any supplemental agency requirements, and other Federal ethics rules that apply to members of advisory committees. 8.General rules; termination(a)Inapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply with respect to the Commission or the activities of the Commission. (b)Termination of CommissionThe Commission shall terminate not later than 1 year after the expiration of the public health emergency declared by the Secretary of Health and Human Service under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19.9.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as may be necessary.